 

Exhibit 10.1

 

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”) is dated for reference as of the
7th day of March, 2018, by and between Xenon Pharmaceuticals, Inc., a Canadian
corporation having its principal place of business at 3650 Gilmore Way, Burnaby,
British Columbia V5G 4W8 (“Xenon”), Teva Pharmaceuticals International GmbH,
formerly known as Ivax International GmbH, a Swiss limited liability company
having its principal place of business at Alpenstrasse 2, 8640 Rapperswil,
Switzerland (“Teva”), and Teva Canada Limited, a Canadian legal entity having
its principal place of business at 30 Novopharm Court, Toronto, Ontario, Canada
M1B 2K9 (“Teva Canada”). Xenon, Teva and Teva Canada are referred to herein
collectively as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, Teva and Xenon entered into a Collaboration Development and License
Agreement dated December 7, 2012, as amended by certain Letter Agreements
between them, dated as of March 27, 2013 and April 4, 2013, respectively (the
“Collaboration Agreement”); and

WHEREAS, pursuant to an Agreement for Assignment and Assumption, dated as of
October 31, 2014, with its Affiliate, Teva Canada, Teva assigned to Teva Canada,
and Teva Canada assumed, Teva’s right and obligation under Section 14.3 of the
Collaboration Agreement to conduct the IPO Purchase, resulting in Teva Canada
acquiring 1,111,111 common shares of Xenon; and

WHEREAS, Xenon and Teva desire to terminate the Collaboration Agreement and the
Parties desire to settle fully and finally any potential or actual claims or
disputes that they may have or had against the other in connection with the
Collaboration Agreement or the transactions contemplated therein, without any
admission of wrongdoing or liability by any of the Parties, and on the terms set
forth below;

WHEREAS, in order to complete the Proposed Transaction (as defined below), Xenon
must receive an order from the Ontario Securities Commission (the “OSC”)
granting Xenon exemptive relief from the requirements related to issuer bids
under applicable Canadian securities laws (the “OSC Order”); and

WHEREAS, capitalized terms that are not defined in this Agreement shall have the
meanings ascribed to them in the Collaboration Agreement;

NOW, THEREFORE, in consideration of the respective covenants, undertakings,
representations, warranties and conditions set forth in this Agreement, and for
other good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, intending to be legally bound hereby, the Parties agree to
the following.

TERMS OF AGREEMENT

1.No Admissions. This Agreement is being entered into to avoid lengthy, costly
and time-consuming disputes. By entering into this Agreement, no Party is
admitting any liability or wrongdoing whatsoever, and each Party continues to
deny any and all liability and wrongdoing. This Agreement shall not be construed
as an admission by any Party as to the merits of any position adopted by the
other Parties.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

2.Effective Date. This Agreement shall become effective on the Effective Date
(as defined below).

3.Cancellation of Xenon Shares.

(A)Upon and subject to the terms and conditions hereof, Teva Canada will
transfer and assign 1,000,000 common shares of Xenon (the “Subject Shares”) to
Xenon for cancellation and Xenon will acquire the Subject Shares from Teva for
cancellation (the “Proposed Transaction”), such that immediately following the
Proposed Transaction and the cancellation of the Subject Shares by Xenon, Teva
Canada will be the beneficial and registered owner of 111,111 common shares of
Xenon (the “Retained Shares”).

(B)Teva Canada shall not, without the prior written consent of Xenon, sell more
than one quarter (¼) of the Retained Shares per calendar month.

(C)Teva Canada will from time to time execute and deliver all documents and
instruments and do all acts and things as Xenon may reasonably require to
effectively carry out or better evidence or perfect the full intent of the
Proposed Transaction and the cancellation of the Subject Shares.

(D)Teva Canada and Xenon acknowledge and agree that the Proposed Transaction is
subject to, and conditional upon, Xenon being granted the OSC Order. Xenon will
provide written notice to Teva and Teva Canada when the OSC Order has been
granted to Xenon and Teva Canada will transfer and assign the Subject Shares to
Xenon as contemplated in Section 3(A) on the date specified by Xenon in such
notice (the “Effective Date”).

4.Termination of the Collaboration.

(A)As of the Effective Date, the Collaboration Agreement and all obligations of
the Parties thereunder shall be deemed fully terminated, discharged, bought out,
extinguished, paid, commuted, released and satisfied in full, except to the
extent expressly provided otherwise in this Agreement and the reference herein
to relevant defined terms in the Collaboration Agreement. The Parties reserve no
claims, rights or benefits against each other under the Collaboration Agreement
with respect to any past, present or future claims and each Party shall be freed
from any and all claims that have been, or could be, made under the
Collaboration Agreement, except as expressly provided otherwise in Section 7
below.

(B)As of the Effective Date, Teva shall immediately cease to:

i.          research, Develop, Manufacture, have Manufactured, market, use,
offer to sell, sell, export or import for sale, or otherwise Commercialize any
Product under the Xenon Background IP or Collaboration IP,

ii.         have the right to assign or otherwise transfer or grant any interest
in Xenon Background IP or Collaboration IP to any Third Party, or

iii.        have the right to grant a sublicense under any Xenon Background IP
or Collaboration IP to any Third Party,

provided that, if any such assignment, transfer, grant and/or sublicense have
been granted to Third Party by Teva, Teva hereby undertakes to terminate them
and provide written evidence of any such termination to Xenon within [†] ([†])
days of the Effective Date.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

(C)In addition to the foregoing, as of the Effective Date:

i.          the license granted to Teva by Xenon under the Collaboration
Agreement shall immediately terminate with respect to all Products, and Teva
shall assign to Xenon any Collaboration IP relating to such terminated Products
to the extent that such Collaboration IP was conceived, identified, or first
made by Xenon during the Collaborative Development Term, however, Teva will
retain a non-exclusive license under such Xenon Background IP and such
Collaboration IP for research purposes only;

ii.         Teva shall, at Xenon's cost (which shall cover reasonable external
costs and may include, for example, shipping costs and any administrative fees
charged by the Regulatory Authorities), transfer and assign to Xenon the IND for
each Product and the erythromelalgia Orphan Disease Designation, including, in
particular the following actions by Teva and Xenon: (a) Teva shall submit to the
applicable Regulatory Authorities within [†] ([†]) [†] days of the Effective
Date a letter authorizing the transfer of ownership from Teva to Xenon, and
shall otherwise take action within its control to transfer to Xenon, all
Regulatory Documents, PROVIDED that it is understood and agreed that such
letters and any other related documentation shall be prepared by Xenon and
forwarded to Teva, and that Teva has no obligation to transfer to Xenon any
physical copies of any Regulatory Documents that are made available to Xenon in
electronic format (compatible with Xenon's systems), unless Xenon pays for the
shipping costs of such transfer of physical copies, (b) in coordination with
Teva, Xenon promptly shall execute and submit within [†] ([†]) [†] days to the
applicable Regulatory Authority a letter, accompanied by the transfer letter
referred to in clause (a), acknowledging Xenon’s assumption of ownership of and
responsibility for the Regulatory Documents, and (c) Xenon, effective as of the
submission of the documentation set forth in (a) and (b), shall have exclusive
authority and responsibility to submit all reports or amendments, and pay any
fees, necessary to maintain any Regulatory Approval for the Products;

iii.        Teva (a) hereby grants Xenon a non-exclusive license under the
Know-How that falls within the Ivax Termination IP, and (b) subject to (a), an
exclusive license under all other Ivax Termination IP and any future patents
arising out of the Ivax Termination IP  (including all study data, results,
clinical trial study data, regulatory filings and all Regulatory Approvals
relating to same) utilized or practiced by Teva in the research and Development
of the Product, collectively as described in Schedule A attached hereto;

iv.        subject to Clause 3(C)iii, Teva shall assign all existing Patent
Rights under the Ivax Termination IP (the “Assigned Patents”) to Xenon by
delivering a signed and notarized copy of the Patent Assignment attached hereto
as Schedule B to Xenon within [†] ([†]) [†] days of the Effective Date;

v.         Teva shall, within [†] days of the Effective Date of this Agreement,
deliver, electronically or on paper, to Xenon any Confidential Information
reasonably known to it and in its possession relating to each terminated
Product, except for one copy which may be retained in its confidential files for
archive purposes only; and




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 



vi.        in the event Xenon, its Affiliates, sublicensees, assignees or
successors subsequently Commercialize any Product, during the period of time
such Product is being sold to Third Parties, Xenon will pay Teva, as applicable,
a [†] percent ([†]%) royalty on annual Net Sales (as applied mutatis mutandis to
sales by or on behalf of Xenon, its Affiliates, sublicensees, assignees or
successors) of such Product for the duration of time that (i) Patent Rights
under the Ivax Termination IP Cover the terminated Product or (ii) any future
patents arising out of the Ivax Termination IP would be infringed by the
commercialization of the Product in the absence of the licenses granted
hereunder.

5.Diligence. Xenon will have no obligation with respect to the research,
development, exploitation of the Assigned Patents, regulatory approval or
commercialization of the terminated Product under this Agreement. Xenon will
decide at its sole discretion with Assigned Patents, if any, it wishes to
maintain, prosecute and/or enforce.

6.Releases. In consideration of the mutual execution of this Agreement and the
mutual agreement to be legally bound by the terms hereof, and other good and
valuable consideration, Teva and Teva Canada, on the one hand, and Xenon, on the
other hand, each on behalf of itself and any and all parent corporations,
subsidiaries, affiliates, predecessors, successors, assigns, officers,
directors, employees, attorneys, shareholders, and agents, do hereby mutually
remise, release, covenant not to sue and forever discharge each other (and their
agents and assigns) from and against all manner of actions, causes of action,
suits, debts, accounts, promises, warranties, damages (including consequential
or punitive damages), agreements, costs, interest, expenses, premiums,
deductibles, claims or demands whatsoever, whether in law, equity, restitution
or otherwise, in any jurisdiction (including but not limited to any rights,
claims, or causes of action available by virtue of any statute or law in Canada
or the United States), whether past, present or future, presently known or
unknown, suspected or unsuspected, contractual or extra-contractual, asserted or
unasserted, whether concealed or hidden, with respect to any and all past,
present or future claims of any type whatsoever that they ever had now have, or
hereafter may have against each other —except for any future claims Teva Canada
hereafter may have relating to or arising from its ownership of Retained Stock,
which are hereby excluded from this release—based upon, arising out of, in
connection with, in consequence of, or in any way involving, arising under,
relating to or in connection with the Collaboration Agreement or conducting or
failing to conduct activities relating to the research, development,
formulation, pre-clinical, non-clinical, clinical, testing and all other
activities (including test method development, stability testing, toxicology
studies, process development, statistical analysis and report writing,
packaging, labelling and regulatory affairs, product approval and registration
activities) relating to the Products. Notwithstanding the foregoing, nothing
herein shall preclude, prevent or impair the right of any Party to bring a
proceeding in court or any other forum for a breach of this Agreement, or any
representation, warranty or covenant herein, or affect any of the Parties’
rights, obligations, or claims under this Agreement, including with respect to
indemnification rights pursuant to Section 7 below.

7.Reps & Warranties.

(A)As of the date hereof and the Effective Date, Teva hereby represents and
warrants to Xenon that:

i.          Teva has good and sufficient power, authority and right to enter
into and deliver this Agreement and to complete the transactions to be completed
by Teva contemplated hereunder;

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

ii.          this Agreement constitutes a valid and binding obligation of Teva,
enforceable against Teva in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization and other laws of general application
limiting the enforcement of creditors’ rights generally and to the fact that
specific performance is an equitable remedy available only in the discretion of
the court;

iii.        neither entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by Teva will result in the
violation of (a) any of the provisions of the constating documents or by-laws of
Teva; (b) any agreement or other instrument to which Teva is a party or by which
Teva is bound; or (c) any applicable domestic or foreign law, including any
statute, subordinate legislation or treaty, and any applicable guideline,
directive, rule, standard, requirement, policy, order, judgment, injunction,
award or decree of any domestic or foreign legislative, executive, judicial or
administrative body or person having or purporting to have jurisdiction in the
relevant circumstances, whether or not having the force of law, in respect of
which Teva must comply;

iv.         Teva owns the Assigned Patents;

v.          Teva has the power and authority to execute the Patent Assignment
attached hereto as Schedule A; and

vi.         Teva has not entered into any agreement that conflicts with the
terms of the Patent Assignment attached hereto as Schedule A;

(B)As of the date hereof and the Effective Date, Teva Canada hereby represents
and warrants to Xenon that:

i.           Teva Canada’s address is 30 Novopharm Court, Toronto, Ontario,
Canada M1B 2K9;

ii.          Teva Canada is the beneficial and registered owner of the Subject
Shares, free and clear of all liens, charges, encumbrances and any other rights
of others;

iii.         Teva Canada has good and sufficient power, authority and right to
enter into and deliver this Agreement and to complete the transaction to be
completed by Teva Canada contemplated hereunder, including the power, authority
and right to transfer and assign the legal and beneficial title and ownership of
the Subject Shares to Xenon free and clear of all liens, charges, encumbrances
and any other rights of others;




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 



iv.         this Agreement constitutes a valid and legally binding obligation of
Teva Canada, enforceable against Teva Canada in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganization and other laws of
general application limiting the enforcement of creditors’ rights generally and
to the fact that specific performance is an equitable remedy available only in
the discretion of the court;

v.          there is no contract, option or any other right of another binding
upon or which at any time in the future may become binding upon Teva Canada to
sell, transfer, assign, pledge, charge, mortgage or in any other way dispose of
or encumber any of the Subject Shares other than pursuant to the provisions of
this Agreement; and

vi          neither the entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by Teva Canada will result in
the violation of (a) any of the provisions of the constating documents or
by-laws of Teva Canada; (b) any agreement or other instrument to which Teva
Canada is a party or by which Teva Canada is bound; or (c) any applicable
domestic or foreign law, including any statute, subordinate legislation or
treaty, and any applicable guideline, directive, rule, standard, requirement,
policy, order, judgment, injunction, award or decree of any domestic or foreign
legislative, executive, judicial or administrative body or person having or
purporting to have jurisdiction in the relevant circumstances, whether or not
having the force of law, in respect of which Teva Canada must comply.

(C)As of the date hereof and the Effective Date, Xenon hereby represents and
warrants to Teva and Teva Canada that:

i.           Xenon has good and sufficient power, authority and right to enter
into and deliver this Agreement and to complete the transactions to be completed
by Xenon contemplated hereunder;

ii.          this Agreement constitutes a valid and legally binding obligation
of Xenon, enforceable against Xenon in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization and other laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that specific performance is an equitable remedy available only in the
discretion of the court; and

iii.         neither the entering into nor the delivery of this Agreement nor
the completion of the transactions contemplated hereby by Xenon will result in a
violation of (a) any of the provisions of the constating documents or by-laws of
Xenon; (b) any agreement or other instrument to which Xenon is a party or by
which Xenon is bound; or (c) any applicable domestic or foreign law, including
any statute, subordinate legislation or treaty, and any applicable guideline,
directive, rule, standard, requirement, policy, order, judgment, injunction,
award or decree of any domestic or foreign legislative, executive, judicial or
administrative body or person having or purporting to have jurisdiction in the
relevant circumstances, whether or not having the force of law, in respect of
which Xenon must comply.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

8.Indemnification.

(A)Teva and Teva Canada agree to defend Xenon at their cost and expense, and
will indemnify and hold Xenon and its directors, officers, employees and agents
(the "Xenon Indemnified Parties") harmless from and against any action, suit,
liabilities, losses, costs, damages, claims, demands, encumbrances, fees or
expenses (including reasonable legal fees and disbursements) (collectively, a
"Loss") arising out of any Third Party claim relating to:

i.           Any breach by Teva or Teva Canada of any of its representations,
warranties or obligations pursuant to this Agreement;

ii.          The negligence or willful misconduct of Teva or Teva Canada; or

iii.         The development (including without limitation prior clinical
development and any claims made by subjects enrolled by or on behalf of Teva),
manufacture, import or export of the Product, including claims of infringement
or misappropriation relating to the Product, between December 7, 2012 and the
Effective Date of this Agreement.

(B)Xenon agrees to defend Teva at Xenon's cost and expense, and will indemnify
and hold Teva and their respective directors, officers, employees and agents
(the "Teva Indemnified Parties") harmless from and against any Loss arising out
of any Third Party claim relating to:

i.           Any breach by Xenon of any of its representations, warranties or
obligations pursuant to this Agreement;

ii.          The negligence or willful misconduct of Xenon; or

iii.         The further development, manufacture, import, export, offer for
sale, marketing, promotion or sale of the Product, including claims of
infringement or misappropriation relating to the Product, that take place on or
after the Effective Date of this Agreement, except to the extent Teva or Teva
Canada are obligated to indemnify Xenon pursuant to Section 7(A).

(C)NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY LOST PROFITS, LOST BUSINESS
OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR OTHER SPECIAL
DAMAGES SUFFERED BY THE OTHER PARTY OR ITS AFFILIATES ARISING OUT OF OR RELATED
TO THIS AGREEMENT FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT,
CONTRACT, NEGLIGENCE, STRICT LIABILITY, INDEMNITY AND BREACH OF WARRANTY) EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, UNLESS SUCH
DAMAGES ARE PAYABLE TO A THIRD PARTY IN CONNECTION WITH A CLAIM BY SUCH THIRD
PARTY THAT IS INDEMNIFIABLE HEREUNDER.




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 



(D)A party that intends to claim indemnification under this Section 7 (the
“Indemnified Party”) shall promptly notify the other party (the “Indemnifying
Party”) in writing of the assertion or the commencement of any action, suit or
proceeding, claim, arbitration, litigation or investigation by a Third Party (a
“Third Party Claim”) and will provide the Indemnifying Party such information
with respect thereto that the Indemnifying Party may reasonably request. The
failure to deliver written notice to the Indemnifying Party within a reasonable
time after the commencement of any Third Party Claim shall not relieve the
Indemnitor of its obligations under this Section 7 unless the delay or failure
is materially prejudicial to its ability to defend such Third Party Claim. The
Indemnifying Party shall be entitled to control the defense of any Third Party
Claim, at its sole expense. The Indemnified Party under this Section 7(D) shall
cooperate fully with the Indemnifying Party and its legal representatives in the
investigation of any Third Party Claim covered by this indemnification. The
Indemnifying Party shall conduct the defense of such Third Party Claim and shall
keep the Indemnified Party, reasonably informed of the status of such Third
Party Claim. The Indemnified Party shall cooperate fully with the Indemnifying
Party and its legal representatives in the investigation of any Third Party
Claim. The Indemnified Party shall be entitled to participate in any such
defense at its sole cost and expense. The Indemnifying Party shall seek the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed) in connection with the
Indemnifying Party’s settlement or compromise of any such Third Party Claim.

(E) Third-Party Agreements. Teva shall provide a list of all active third-party
agreements that relate to TV-45070 within [†] ([†]) days of the Effective Date.
Teva shall use reasonable efforts to promptly assign to Xenon or its designee
all such third-party agreements identified by Xenon and communicated to Teva in
writing within [†] ([†]) days following the receipt of the list from Teva.

9.Notice. Any notices, correspondence, or any other communication between the
Parties in the course of implementation of this Agreement shall be in writing
and sent by facsimile, email, or by mail to any representative designated by the
Party which is to receive such written communication.

If to Xenon to:

 

Xenon Pharmaceuticals Inc.

200-3650 Gilmore Way

Burnaby, British Columbia

V5G 4W8 Canada

 

Attention: Legal Affairs

With a copy to: Chief Financial Officer

 




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

If to Teva to:

 

Teva Pharmaceuticals International GmbH

Alpenstrasse 2, 8640 Rapperswil

Switzerland

Attention: General Manager

 

With a copy (which shall not be deemed notice) to:

 

Teva Pharmaceuticals

425 Privet Road

Horsham, PA  19044  United States

Attention: General Counsel

 

If to Teva Canada to:

 

Teva Canada Limited

Novopharm Court

Toronto, Ontario

M1B 2K9  Canada

 

With a copy (which shall not be deemed notice) to:

 

Teva Pharmaceuticals

425 Privet Road

Horsham, PA  19044  United States

Attention: General Counsel

 

10.Prevailing Party. In the event an action is commenced to enforce any of the
provisions of this Agreement or to obtain declaratory relief in connection with
any of its provisions, the prevailing Party shall be entitled to an award of its
reasonable attorneys’ fees, interest, costs and expenses, including expert fees,
in addition to any other relief to which such Party may be entitled under
Ontario Law.

11.Governing Law; Venue. This Agreement shall be construed and the respective
rights of the Parties determined according to the substantive laws of the
Province of Ontario and the laws of Canada in force therein notwithstanding any
provisions governing conflict of laws under such law to the contrary. Any
Disputed Matter shall be brought exclusively in a court of competent
jurisdiction located in the city of Toronto, in the Province of Ontario, Canada.
Each Party irrevocably waives any right to, and will not oppose any such Ontario
action or proceeding in any jurisdictional basis, including forum non
conveniens, and will not oppose the enforcement of any judgment or other duly
obtained order from an Ontario court. Each Party irrevocably and unconditionally
attains and submits to the jurisdiction of such Ontario court, and agrees to
service of process issued or authorized by, such court. EACH PARTY HEREBY
IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL.

12.Presumption. The Parties agree that this Agreement was drafted jointly by the
Parties, and each Party and its legal counsel have had a sufficient opportunity
to review this Agreement. No presumption shall arise regarding this Agreement
based on the identity of the drafter.  

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

13.Acknowledgment. Each Party to this Agreement represents and warrants that
(a) it has read this Agreement; (b) it has made such investigation of the
matters pertaining to this Agreement as it deems necessary and finds the terms
of this Agreement to be satisfactory; (c) it understands all of this Agreement’s
terms; (d) it has negotiated and executed this Agreement freely, voluntarily and
without coercion, at arm’s length, and with full knowledge of its significance
and the legal consequences thereof; and (e) it has been represented by legal
counsel, it has received financial advice related to this Agreement and it has
had an adequate opportunity to review and consider the terms of this Agreement.
The Parties waive all rights to challenge the validity or enforceability of this
Agreement.

14.Interpretation. The various headings of this Agreement are inserted for
convenience only and shall not affect the interpretation of this Agreement. All
references to “including” shall mean “including without limitation.”

15.Waiver. Any waiver by any Party of any provision of this Agreement shall not
operate as or be construed to be a waiver of any breach of that provision or of
any breach of any provision of this Agreement. The failure of a Party to insist
upon strict adherence to any term of this Agreement on one or more occasions
will not be considered a waiver or deprive that Party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
Any waiver must be in writing.

16.Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole.

17.Successors and Assigns; After-acquired Affiliates; Future Partners.

(A)This Agreement shall inure to the benefit of and be binding on the Parties’
successors and permitted assigns. Xenon may not assign or otherwise transfer
this Agreement without the prior written consent of Teva, which consent shall
not be unreasonably withheld.

(B)Any proposed assignment which is inconsistent with the assignment language in
this Article 16 shall be null and void.

(C)No assignment shall release any Party from responsibility for the performance
of any accrued obligation of such Party hereunder.

18.Compliance with Laws. Each Party will comply with all relevant laws and
regulations in exercising its rights and fulfilling its obligations under this
Agreement.

19.Counterparts. This Agreement may be executed by the Parties in one or more
facsimile or PDF counterparts and such facsimile or PDF counterparts shall each
be deemed an original signature for all purposes including interpretation under
governing law.




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 



20.Non-Disparagement. The Parties agree not to make any disparaging or negative
statements to any third parties about the termination of the Collaboration
Agreement and/or the transactions contemplated thereunder or under this
Agreement, except for (a) information that has already been disclosed publicly
and (b) good faith responses to any inquiries under oath or in response to
governmental inquiry.

21.Entire Agreement. This Agreement contains the entire agreement of the Parties
with respect to the matters referred to herein. In the event of a conflict
between this Agreement and the Collaboration Agreement, this Agreement shall
prevail.

22.Amendment. This Agreement, including the Schedules hereto, may only be
amended by a written document duly executed by authorized signatories of each of
the Parties.

23.Confidentiality Obligations. Both Parties hereby acknowledge that the
confidentiality obligations included in Article 11 of the Collaboration
Agreement shall continue for a period of ten (10) years from the Effective Date
of this Agreement, provided however that any and all Confidential Information
related to the terminated Product, including any such Confidential Information
initially disclosed by Teva to Xenon, shall from now on be considered Xenon’s
Confidential Information. Notwithstanding anything to the contrary, Teva shall
pre-approve all public disclosures to be filed by Xenon in connection with this
Agreement pursuant to US and/or Canadian securities laws.

[Signature Page Follows]

 




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

XENON PHARMACEUTICALS INC.

 

 

By:

    /s/ Simon Pimstone

 

Name: Simon Pimstone

 

Title:  CEO & President

 

 

By:

    /s/ Ian Mortimer

 

Name:  Ian Mortimer

 

Title:  CFO & COO

 

 

TEVA PHARMACEUTICALS INTERNATIONAL GMBH

 

 

By:

    /s/ R. David Koch

 

Name:  R. David Koch

 

Title:  President of the Managing Officers

 

 

By:

    /s/ Naama Bar Am

 

Name:  Naama Bar Am

 

Title:  General Manager

 

 

TEVA CANADA LIMITED

 

 

By:

    /s/ Suzanne Brand

 

Name:  Suzanne Brand

 

Title:  Senior Director Finance CFO

 

 

By:

    /s/ C. Benjamin Gray

 

Name:  C. Benjamin Gray

 

Title:  VP & General Counsel

 




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

SCHEDULE A

Know-How covered under Ivax Termination IP

 

 

 

•

All documents, reports, processes relating to products, including all research
data, all regulatory files, all Regulatory Authority correspondence, all PTO
correspondence, all product development plans, all non-clinical audited GLP
study reports, all other non-clinical study reports referenced in the regulatory
files, all raw and analyzed genomic and exome sequence data, all drug substance
manufacturing reports and processes useful to the manufacture of drug substance;

 

 

•

All documents, reports, processes relating to the API, including all batch
records, analytical methods, analytical method validation reports,
specifications, reference standard qualification reports, campaign reports,
process development reports, stability protocols, stability reports (whether
interim or final), CMC quality-related documentation (such as investigations,
out-of-Specification reports, batch dispositions and CAPA), CMC regulatory
filings and any process validation documentation;




[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

SCHEDULE B

PATENT ASSIGNMENT

THIS PATENT ASSIGNMENT (this “Patent Assignment”) from Teva Pharmaceuticals
International GmbH, formerly known as Ivax International GmbH, a Swiss limited
liability company having its principal place of business at Alpenstrasse 2, 8640
Rapperswil, Switzerland (“Assignor”) to Xenon Pharmaceuticals, Inc., a
corporation continued under the federal laws of Canada (“Assignee”), is
effective as of [__], 2018.

WHEREAS, Assignor and Assignee have entered into a Termination Agreement, dated
as of [DATE] (the “Termination Agreement”), pursuant to which, among other
things, Assignor has agreed to assign to Assignee the Assigned Patents (as
defined below).

1.Assigned Patents. The term “Assigned Patents” means the issued patents and
pending patent applications set forth on Exhibit 1 attached hereto.

2.Assignment. For good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Assignor hereby irrevocably assigns, transfers,
sells and delivers to Assignee all of Assignor’s right, title and interest in
and to (i) the Assigned Patents and the inventions and improvements disclosed
therein; (ii) all reissues, divisionals, continuations, continuations-in-part,
extensions, renewals, reexaminations and foreign counterparts thereof; (iii) all
patents and applications which claim priority to or have common priority with
any such patents or patent applications; and (iv) all rights corresponding to
any of the foregoing throughout the world, including the right to claim priority
from any of the Assigned Patents, the right to prosecute and maintain any of the
Assigned Patents, and the right to sue, claim remedies and recover damages for
past, present and future infringement or other violation or impairment of any of
the Assigned Patents, the same to be held and enjoyed by Assignee for its own
use and enjoyment, and for the use and enjoyment of its successors, assigns and
other legal representatives, as fully and entirely as the same would have been
held and enjoyed by Assignor, if this assignment had not been made.

3.Further Assurances. Assignor agrees that Assignee shall have the right to file
or record this Patent Assignment with the United States Patent and Trademark
Office or other such entities throughout the world, and Assignor authorizes and
requests the relevant authorities to record Assignee as the assignee and owner
of the Assigned Patents. Assignor shall execute and deliver to Assignee such
documents and take such actions as requested by Assignee to register, evidence
or perfect Assignee’s rights under this Patent Assignment. In addition, Assignor
hereby irrevocably designates and appoints Assignee and its duly authorized
officers and agents as its agents and attorneys in fact, to act for and on their
behalf and stead to execute and file any such documents and to do all other
lawfully permitted acts to register, evidence or perfect Assignee’s rights under
this Patent Assignment with the same legal force and effect as if executed by
Assignor. This includes, but is not limited to, the power to insert on this
Patent Assignment any further identification that may be necessary to comply
with the rules of the United States Patent and Trademark Office, or rules of
other entities throughout the world, for recordation of this document.

4.Governing Law. This Patent Assignment shall be governed by, and construed in
accordance with, the laws of the Province of Ontario and the laws of Canada in
force therein, regardless of the laws that might otherwise govern under
applicable principles of choice or conflicts of law thereof.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor has caused this Patent Assignment to be executed as
of the date first written above by its duly authorized officer.

 

 

ASSIGNOR:

 

TEVA PHARMACEUTICALS INTERNATIONAL GMBH

 

 

By:

 

Name:

 

Title:

 

 

 

ACKNOWLEDGMENT

 

 

Notarial Certificate

 

lic.iur. Daniel Beeler M.B.L., Notary Public for the Canton St. Gallen
(Switzerland), with office at Untere Bahnhofstrasse 2, 8640 Rapperswil,
Switzerland, hereby

 

certifies:

 

the signatures on the reverse page were written in their own hands by

 

Mrs. Naama BAR AM, born 6th January 1967, lsraeli citizen, and

Mr. David KOCH, born 10th July 1955, Swiss citizen,

 

both personally known to the notary.

 

Certified on the    th day of

 

The notary public, Daniel Beeler

 

 

 

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

EXHIBIT 1

ASSIGNED PATENTS

 

Title

Application Number/ Patent Number

Filing Date

Issue Date

Inventor(s)

Owner/
Assignee

Status

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

 

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION